--------------------------------------------------------------------------------

INTERFERON ASSET ACQUISITION AGREEMENT

THIS AGREEMENT is made effective as of the 18th day of June, 2010

AMONGST:

A5 LABORATORIES INC., a Nevada corporation, having an office at
10300 Chemin Cote de liesse, Lachine, Quebec, H8T 1A3

(the “Purchaser”)

AND:

VIDA NUTRA PHARMA INC. a Canada corporation, having an office at
10300 Chemin Cote de liesse, Lachine, Quebec, H8T 1A3

(the “Vendor”)

WHEREAS:

A.                         The Vendor owns various assets associated with
Interferon production technology;

B.                         The Purchaser has agreed to issue options to acquire
500,000 shares of its common stock at a price of $0.001 per share for a period
60 months from the Closing Date, as defined herein, to the Vendor as
consideration for the acquisition by the Purchaser of the assets described
herein, upon the terms and subject to the conditions set forth in this
Agreement; and

C.                         The parties wish to enter into this Agreement.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

1.                         DEFINITIONS

1.1                       Definitions. In this Agreement, the following terms
shall have the following meanings, unless the context indicates otherwise:

  (a)

“Agreement” shall mean this Acquisition Agreement, and all schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

        (b)

“Assets” shall mean the assets as defined in Section 2.1 of this Agreement, and
to be purchased by the Purchaser in accordance with the terms and conditions of
this Agreement.

        (c)

“Closing” shall mean the completion of the Transaction, in accordance with
Section 7, at which the Closing Documents shall be exchanged by the parties,
except for those documents or other items specifically required to be exchanged
at a later time;


--------------------------------------------------------------------------------

- 2 -

  (d)

“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 10.6 following the satisfaction or waiver
by the Purchaser and the Vendor of the conditions precedent set out in Sections
5.1 and 5.2 respectively;

        (e)

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

        (f)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

        (g)

“US GAAP” shall mean United States generally accepted accounting principles
applied in a manner consistent with prior periods;

        (h)

“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

        (i)

“Purchaser Options” shall mean options to acquire 500,000 fully paid and
non-assessable common shares of the Purchaser at $0.001 per share for a period
of 60 months pursuant to the attached Schedule 5, to be issued to the Vendor by
the Purchaser on the Closing Date;

        (j)

“SEC” shall mean the United States Securities and Exchange Commission;

        (k)

“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

        (l)

“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

        (m)

“Transaction” shall mean the purchase of the Assets by the Purchaser from the
Vendor in consideration for the issuance of the Purchaser Options.

1.2                       Schedules. The following schedules are attached to and
form part of this Agreement:

  Schedule 1 – Certificate of Non-U.S. Shareholder   Schedule 2 – Directors and
Officers of Vendor   Schedule 3 – Directors and Officers of Purchaser   Schedule
4 – National Instrument 45-106 Investor Questionnaire   Schedule 5 – Option
Agreement


--------------------------------------------------------------------------------

- 3 -

1.3                       Currency. All references to currency in this Agreement
are to United States Dollars unless expressly stated otherwise.

2.                         THE OFFER, PURCHASE AND SALE OF ASSETS

2.1                       Assets. The assets to be acquired by the Purchaser
shall be comprised of all assets held by the Vendor related to the production of
naturally produced interferon including, but not limited to:

  (a)

current and historic rights;

        (b)

knowhow;

        (c)

work product;

        (d)

documentation;

        (e)

previously generated laboratory and production trial data; and

        (f)

previously generated clinical data.

2.2                       Offer, Purchase and Sale of Assets. Subject to the
terms and conditions of this Agreement, the Vendor hereby covenants and agrees
to sell, assign and transfer to the Purchaser and the Purchaser hereby covenants
and agrees to purchase from the Vendor the Assets.

2.3                       Consideration. As consideration for the sale of the
Assets by the Vendor to the Purchaser, the Purchaser shall allot and issue the
Purchaser Options to the Vendor, or the Vendor’s designees. The Vendor
acknowledges and agrees that the Purchaser Options are being issued pursuant to
an exemption from the prospectus and registration requirements of the Securities
Act, and the Vendor agrees to abide by all applicable resale restrictions and
hold periods imposed by all applicable securities legislation. All certificates
representing the Purchaser Options issued on Closing will be endorsed with the
following legend pursuant to the Securities Act in order to reflect the fact
that the Purchaser Options will be issued to the Vendor pursuant to an exemption
from the registration requirements of the Securities Act:

> > > > “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > > AS AMENDED (THE “1933 ACT”).
> > > > 
> > > > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> > > > MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES
> > > > (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
> > > > REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
> > > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
> > > > THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
> > > > REGULATION S UNDER THE 1933 ACT.”

--------------------------------------------------------------------------------

- 4 -

2.4                       Acquisition Procedure. The Vendor will deliver a
signed copy of this Agreement to the Purchaser together with a Certificate of
Non-U.S. Shareholder, a copy of which is set out in Schedule 1 and an Investor
Questionnaire, a copy of which is set out in Schedule 4. The Vendor will provide
documents evidencing the transfer of title in the Assets from the Vendor to the
Purchaser.

2.5                       Closing Date. The Closing will take place, subject to
the terms and conditions of this Agreement, on the Closing Date.

2.6                       Restricted Options. The Vendor acknowledges that the
Purchaser Options issued pursuant to the terms and conditions set forth in this
Agreement will have such hold periods as are required under applicable
securities laws and as a result may not be sold, transferred or otherwise
disposed, except pursuant to an effective registration statement under the
Securities Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and in each case
only in accordance with all applicable securities laws.

2.7                       Exemptions. The Vendor acknowledges that the Purchaser
has advised the Vendor that the Purchaser is issuing the Purchaser Options to
the Vendor under an exemption from the prospectus requirements of the Securities
Act of 1933, as amended (the “Securities Act”) and, as a consequence, certain
protections, rights and remedies provided by the Securities Act, including
statutory rights of rescission or damages, will not be available to the Vendor.

2.8                       Transfer of Title. The full and unrestricted ownership
of and title to the Assets shall pass from the Vendor to the Purchaser at the
Closing.

3.                         REPRESENTATIONS AND WARRANTIES OF THE VENDOR

As of the Closing, the Vendor represents and warrants to the Purchaser, and
acknowledges that the Purchaser is relying upon such representations and
warranties, in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of the
Purchaser, as follows:

3.1                       Organization and Good Standing. Vendor is a company
duly organized, validly existing and in good standing under the laws of Canada
and has the requisite corporate power and authority to own, lease and to carry
on its business as now being conducted. Vendor is duly qualified to do business
and is in good standing as a foreign corporation in each of the jurisdictions in
which Vendor owns property, leases property, does business, or is otherwise
required to do so, where the failure to be so qualified would have a material
adverse effect on the business of Vendor taken as a whole.

3.2                       Authority. The Vendor has all requisite corporate
power and authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “Vendor Documents”) to be
signed by the Vendor and to perform its obligations hereunder and to consummate
the transactions contemplated hereby, subject to required shareholder approval.
The execution and delivery of each of the Vendor Documents by the Vendor and the
consummation of the transactions contemplated hereby have been duly authorized
by the Vendor’s board of directors. This Agreement has been, and the other
Vendor Documents when executed and delivered by the Vendor as contemplated by
this Agreement will be, duly executed and delivered by the Vendor and this
Agreement is, and the other Vendor Documents when executed and delivered by the
Vendor as contemplated hereby will be, valid and binding obligations of the
Vendor enforceable in accordance with their respective terms except:

--------------------------------------------------------------------------------

- 5 -

  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and

        (c)

as limited by public policy.

3.3                       Directors and Officers of Vendor. The duly appointed
directors and Officers of Vendor are as set out in Schedule 2.

3.4                       Corporate Records of Vendor. The corporate records of
Vendor, as required to be maintained by it pursuant to all applicable laws, are
accurate, complete and current in all material respects, and the minute book of
Vendor is, in all material respects, correct and contains all records required
by all applicable laws, as applicable, in regards to all proceedings, consents,
actions and meetings of the shareholders and the directors and officers of
Vendor.

3.5                       Nature of Assets. The Assets do not constitute a
separate division, section or production line of the Vendor’s business, nor are
the Assets all of the assets the Vendor dedicates to the provision of contract
research organization work for its clients. No separate financial statements
were ever kept for business stemming exclusively from the Assets and no business
is being transferred to the Purchaser. The Assets transferred are exclusively
the tangible assets listed in Schedule 4 attached hereto and some minimal
knowhow for the operation of the Assets.

3.6                       Non-Contravention. Neither the execution, delivery and
performance of this Agreement, nor the consummation of the Transaction, will:

  (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Vendor or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Vendor
or any of its subsidiaries, or any of their respective material property or
assets;

        (b)

violate any provision of the Articles, Bylaws or any other constating documents
of the Vendor, any of its subsidiaries or any applicable laws; or

        (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to the Vendor, any of
its subsidiaries or any of its material property or assets.


--------------------------------------------------------------------------------

- 6 -

3.7                       Actions and Proceedings. To the best knowledge of the
Vendor, there is no basis for and there is no action, suit, judgment, claim,
demand or proceeding outstanding or pending, or threatened against or affecting
Vendor or which involves any of the Assets, if adversely resolved or determined,
would have a material adverse effect on the Assets (a “Vendor Material Adverse
Effect”). There is no reasonable basis for any claim or action that, based upon
the likelihood of its being asserted and its success if asserted, would have
such a Vendor Material Adverse Effect.

3.8                       Compliance. As of the date hereof:

  (a)

to the best knowledge of the Vendor, Vendor is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Vendor;

        (b)

to the best knowledge of the Vendor, Vendor is not subject to any judgment,
order or decree entered in any lawsuit or proceeding applicable to its business
and operations that would constitute a Vendor Material Adverse Effect;

        (c)

Vendor has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
the Vendor, threatened, and none of them will be adversely affected by the
consummation of the Transaction; and

        (d)

Vendor has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Vendor has not
received any notice of any violation thereof, nor is the Vendor aware of any
valid basis therefore.

3.9                       Filings, Consents and Approvals. No filing or
registration with, no notice to and no permit, authorization, consent, or
approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by the Vendor of the Transaction
contemplated by this Agreement or to enable the Purchaser to continue to conduct
Vendor’s business after the Closing Date in a manner which is consistent with
that in which the business is presently conducted.

3.10                     Title to Assets. Vendor possesses full and unrestricted
ownership of the Assets to be transferred to the Purchaser. Vendor has full
legal right, power and authority to sell and transfer the Assets free and clear
from any and all encumbrances to the Purchaser in accordance with the terms of
this Agreement and to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby and there exists no agreement to
create any encumbrance over any of the Assets. This Agreement constitutes a
valid and binding obligation of the Vendor.

3.11                     Completeness of Disclosure. No representation or
warranty by the Vendor in this Agreement nor any certificate, schedule,
statement, document or instrument furnished or to be furnished to the Purchaser
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not materially
misleading.

--------------------------------------------------------------------------------

- 7 -

4.                         REPRESENTATIONS AND WARRANTIES OF PURCHASER

As of the Closing, the Purchaser represents and warrants to the Vendor and
acknowledges that the Vendor is relying upon such representations and warranties
in connection with the execution, delivery and performance of this Agreement,
notwithstanding any investigation made by or on behalf of the Vendor, as
follows:

4.1                       Organization and Good Standing. The Purchaser is duly
incorporated, organized, validly existing and in good standing under the laws of
the State of Nevada and has all requisite corporate power and authority to own,
lease and to carry on its business as now being conducted. The Purchaser is
qualified to do business and is in good standing as a foreign corporation in
each of the jurisdictions in which it owns property, leases property, does
business, or is otherwise required to do so, where the failure to be so
qualified would have a material adverse effect on the businesses, operations, or
financial condition of the Purchaser.

4.2                       Authority. The Purchaser has all requisite corporate
power and authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “Purchaser Documents”) to be
signed by the Purchaser and to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
each of the Purchaser Documents by the Purchaser and the consummation by the
Purchaser of the transactions contemplated hereby have been duly authorized by
its board of directors and no other corporate or shareholder proceedings on the
part of the Purchaser is necessary to authorize such documents or to consummate
the transactions contemplated hereby. This Agreement has been, and the other
Purchaser Documents when executed and delivered by the Purchaser as contemplated
by this Agreement will be, duly executed and delivered by the Purchaser and this
Agreement is, and the other Purchaser Documents when executed and delivered by
the Purchaser as contemplated hereby will be, valid and binding obligations of
the Purchaser enforceable in accordance with their respective terms, except:

  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and

        (c)

as limited by public policy.

4.3                       Capitalization of the Purchaser. The entire authorized
capital stock and other equity securities of the Purchaser consist of
100,000,000 shares of common stock with a par value of $0.001 (the “Purchaser
Common Stock”). As of the date of this Agreement, there are 45,500,000 shares of
Purchaser Common Stock issued and outstanding. All of the issued and outstanding
shares of Purchaser Common Stock have been duly authorized, are validly issued,
were not issued in violation of any pre-emptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with all federal, state, and local laws, rules and regulations. There
are no outstanding options, warrants, subscriptions, phantom shares, conversion
rights or other rights, agreements or commitments obligating the Purchaser to
issue any additional shares of Purchaser Common Stock, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from the Purchaser any shares of Purchaser Common Stock as of the date
of this Agreement. There are no agreements purporting to restrict the transfer
of the Purchaser Common Stock, no voting agreements, voting trusts or other
arrangements restricting or affecting the voting of the Purchaser Common Stock.

--------------------------------------------------------------------------------

- 8 -

4.4                       Directors and Officers of the Purchaser. The duly
elected or appointed directors and the duly appointed officers of the Purchaser
are as listed in Schedule 3.

4.5                       Corporate Records of the Purchaser. The corporate
records of the Purchaser, as required to be maintained by it pursuant to the
laws of the State of Nevada, are accurate, complete and current in all material
respects, and the minute book of the Purchaser is, in all material respects,
correct and contains all material records required by the law of the State of
Nevada in regards to all proceedings, consents, actions and meetings of the
shareholders and the board of directors of the Purchaser.

4.6                       Non-Contravention. Neither the execution, delivery and
performance of this Agreement, nor the consummation of the Transaction, will:

  (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of the Purchaser under any term, condition or provision of any loan or
credit agreement, note, debenture, bond, mortgage, indenture, lease or other
agreement, instrument, permit, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Purchaser or any of its material
property or assets;

        (b)

violate any provision of the applicable incorporation or charter documents of
the Purchaser; or

        (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to the Purchaser or any
of its material property or assets.

4.7                       Validity of Purchaser Options Issuable upon the
Transaction. The shares underlying the Purchaser Options to be issued to the
Vendor upon consummation of the Transaction in accordance with this Agreement
will, upon issuance, have been duly and validly authorized and, when so issued
in accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and non-assessable.

4.8                       Actions and Proceedings. To the best knowledge of the
Purchaser, there is no claim, charge, arbitration, grievance, action, suit,
investigation or proceeding by or before any court, arbiter, administrative
agency or other governmental authority now pending or, to the best knowledge of
the Purchaser, threatened against the Purchaser which involves any of the
business, or the properties or assets of the Purchaser that, if adversely
resolved or determined, would have a material adverse effect on the business,
operations, assets, properties, prospects or conditions of the Purchaser taken
as a whole (a “Purchaser Material Adverse Effect”). There is no reasonable basis
for any claim or action that, based upon the likelihood of its being asserted
and its success if asserted, would have such a Purchaser Material Adverse
Effect.

--------------------------------------------------------------------------------

- 9 -

4.9                       Compliance

  (a)

To the best knowledge of the Purchaser, the Purchaser is in compliance with, is
not in default or violation in any material respect under, and has not been
charged with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of the Purchaser;

        (b)

To the best knowledge of the Purchaser, the Purchaser is not subject to any
judgment, order or decree entered in any lawsuit or proceeding applicable to its
business and operations that would constitute a Purchaser Material Adverse
Effect; and

        (c)

The Purchaser has operated in material compliance with all laws, rules,
statutes, ordinances, orders and regulations applicable to its business. The
Purchaser has not received any notice of any violation thereof, nor is the
Purchaser aware of any valid basis therefore.

4.10                     Filings, Consents and Approvals. No filing or
registration with, no notice to and no permit, authorization, consent, or
approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by the Purchaser of the Transaction
contemplated by this Agreement to continue to conduct its business after the
Closing Date in a manner which is consistent with that in which it is presently
conducted.

4.11                     SEC Filings. The Purchaser has furnished or made
available the Vendor a true and complete copy of each report, schedule,
registration statement and proxy statement filed by the Purchaser with the SEC
(collectively, and as such documents have since the time of their filing been
amended, the “Purchaser SEC Documents”). As of their respective dates, the
Purchaser SEC Documents complied in all material respects with the requirements
of the Securities Act, or the Exchange Act, as the case may be, and the rules
and regulations of the SEC thereunder applicable to such Purchaser SEC
Documents. The Purchaser SEC Documents constitute all of the documents and
reports that the Purchaser was required to file with the SEC pursuant to the
Exchange Act and the rules and regulations promulgated thereunder by the SEC.

4.12                     Financial Representations. Included with the Purchaser
SEC Documents are true, correct, and complete copies of audited balance sheets
for the Purchaser dated as of September 30, 2009 and unaudited balance sheets
for the Purchaser dated as of March 31, 2010 (the “Purchaser Accounting Date”),
together with related statements of income, cash flows, and changes in
shareholder’s equity for the fiscal year and interim period then ended
(collectively, the “Purchaser Financial Statements”). The Purchaser Financial
Statements:

  (a)

are in accordance with the books and records of the Purchaser;

        (b)

present fairly the financial condition of the Purchaser as of the respective
dates indicated and the results of operations for such periods; and

        (c)

have been prepared in accordance with US GAAP.

The Purchaser has not received any advice or notification from its independent
certified public accountants that the Purchaser has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Purchaser Financial Statements or the books and records of the Purchaser,
any properties, assets, Liabilities, revenues or expenses. The books, records
and accounts of the Purchaser accurately and fairly reflect, in reasonable
detail, the assets and Liabilities of the Purchaser. The Purchaser has not
engaged in any transaction, maintained any bank account or used any funds of the
Purchaser, except for transactions, bank accounts and funds which have been and
are reflected in the normally maintained books and records of the Purchaser.

--------------------------------------------------------------------------------

- 10 -

4.13                     Absence of Undisclosed Liabilities. The Purchaser has
no material Liabilities or obligations either direct or indirect, matured or
unmatured, absolute, contingent or otherwise, which:

  (a)

are not set forth in the Purchaser Financial Statements or have not heretofore
been paid or discharged;

        (b)

did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to the Vendor; or

        (c)

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Purchaser Financial Statements.

4.14                     Absence of Changes. Since the Purchaser Accounting
Date, except as disclosed in the Purchaser SEC Documents and except as
contemplated in this Agreement, the Purchaser has not:

  (a)

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

        (b)

sold, encumbered, assigned or transferred any material fixed assets or
properties;

        (c)

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of the
Purchaser to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

        (d)

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

        (e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;


--------------------------------------------------------------------------------

- 11 -

  (f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

        (g)

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

        (h)

received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

        (i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $500;

        (j)

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

        (k)

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

        (l)

agreed, whether in writing or orally, to do any of the foregoing.

4.15                     Absence of Certain Changes or Events. Since the
Purchaser Accounting Date, except as and to the extent disclosed in the
Purchaser SEC Documents, there has not been:

  (a)

a Purchaser Material Adverse Effect; or

        (b)

any material change by the Purchaser in its accounting methods, principles or
practices.

4.16                     Personal Property. There are no material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by the Purchaser, except as disclosed in the Purchaser SEC Documents.

4.17                     Employees and Consultants. The Purchaser does not have
any employees or consultants, except as disclosed in the Purchaser SEC
Documents.

4.18                     Material Contracts and Transactions. Other than as
expressly contemplated by this Agreement, there are no material contracts,
agreements, licenses, permits, arrangements, commitments, instruments,
understandings or contracts, whether written or oral, express or implied,
contingent, fixed or otherwise, to which the Purchaser is a party except as
disclosed in writing to the Vendor or as disclosed in the Purchaser SEC
Documents.

4.19                     No Brokers. The Purchaser has not incurred any
obligation or liability to any party for any brokerage fees, agent’s commissions
or finder’s fees in connection with the Transaction contemplated by this
Agreement.

--------------------------------------------------------------------------------

- 12 -

4.20                     Internal Accounting Controls. The Purchaser maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with US GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Purchaser’s certifying officers have evaluated the
effectiveness of the Purchaser’s controls and procedures as of end of the filing
period prior to the filing date of the Purchaser’s Form 10-Q for the quarterly
period ended March 31, 2010 (such date, the “Evaluation Date”). The Purchaser
presented in its most recently filed Form 10-Q the conclusions of the
Purchaser’s certifying officers about the effectiveness of the Purchaser’s
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Purchaser’s internal controls (as such term is defined in Item
308 of Regulation S-K under the Exchange Act) or, to the Purchaser’s knowledge,
in other factors that could significantly affect the Purchaser’s internal
controls.

4.21                     Listing and Maintenance Requirements. The Purchaser
Common Stock is currently quoted on the OTC Bulletin Board and the Purchaser has
not, in the 12 months preceding the date hereof, received any notice from the
OTC Bulletin Board or the FINRA or any trading market on which the Purchaser
Common Stock is or has been listed or quoted to the effect that the Purchaser is
not in compliance with the quoting, listing or maintenance requirements of the
OTC Bulletin Board or such other trading market.

4.22                     Application of Takeover Protections. The Purchaser and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Purchaser’s Articles of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchaser as a result of the transactions under
this Agreement or the exercise of any rights pursuant to this Agreement.

4.23                     No SEC or FINRA Inquiries. Neither the Purchaser nor
any of its past or present officers or directors is the subject of any formal or
informal inquiry or investigation by the SEC or the FINRA. The Purchaser
currently does not have any outstanding comment letters or other correspondences
from the SEC or the FINRA.

4.24                     Completeness of Disclosure. No representation or
warranty by the Purchaser in this Agreement nor any certificate, schedule,
statement, document or instrument furnished or to be furnished to the Vendor
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not materially
misleading.

5.                         CLOSING CONDITIONS

5.1                       Conditions Precedent to Closing by the Purchaser. The
obligation of the Purchaser to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties hereto in writing and in accordance with
Section 10.6. The Closing of the Transaction contemplated by this Agreement will
be deemed to mean a waiver of all conditions to Closing. These conditions
precedent are for the benefit of the Purchaser and may be waived by the
Purchaser in its sole discretion.

--------------------------------------------------------------------------------

- 13 -

  (a)

Representations and Warranties. The representations and warranties of the Vendor
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date.

          (b)

Performance. All of the covenants and obligations the Vendor is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects.

          (c)

Transaction Documents. This Agreement, the Vendor Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to the Purchaser, will have been
executed and delivered to the Purchaser.

          (d)

Directors’ Resolutions – Vendor. The Purchaser will have received copies of
resolutions duly adopted by the board of directors of the Vendor approving the
execution and delivery of this Agreement and the consummation of the Transaction
contemplated herein.

          (e)

No Material Adverse Change. No Vendor Material Adverse Effect will have occurred
since the date of this Agreement.

          (f)

No Action. No suit, action, or proceeding will be pending or threatened which
would:

          (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

          (ii)

cause the Transaction to be rescinded following consummation.

          (g)

Due Diligence. The Purchaser and its solicitors will be reasonably satisfied
with their due diligence investigation of Vendor that is reasonable and
customary in a transaction of a similar nature to that contemplated by the
Transaction, including:

          (i)

materials, documents and information in the possession and control of Vendor and
the Vendor which are reasonably germane to the Transaction;

          (ii)

a physical inspection of the Assets by the Purchaser or its representatives; and

          (iii)

title to the Assets.

          (h)

Compliance with Securities Laws. The Purchaser will have received evidence
satisfactory to the Purchaser that the Purchaser Options issuable in the
Transaction will be issuable:

          (i)

without registration pursuant to the Securities Act in reliance on a safe
harbour from the registration requirements of the Securities Act provided by
Regulation S; and


--------------------------------------------------------------------------------

- 14 -

  (ii)

in reliance upon an exemption from the prospectus and registration requirements
of the Securities Act.

In order to establish the availability of the safe harbour from the registration
requirements of the Securities Act and the prospectus and registration
requirements of the Securities Act for the issuance of the Purchaser Options,
the Vendor will deliver to the Purchaser on Closing, a Certificate of Non-U.S.
Shareholder duly executed by the Vendor.

5.2                       Conditions Precedent to Closing by the Vendor. The
obligation the Vendor to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties hereto in writing and in accordance with
Section 10.6. The Closing of the Transaction will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of the
Vendor and may be waived by the Vendor in its sole discretion.

  (a)

Representations and Warranties. The representations and warranties of the
Purchaser set forth in this Agreement will be true, correct and complete in all
respects as of the Closing Date, as though made on and as of the Closing Date
and the Purchaser will have delivered to the Vendor a certificate dated the
Closing Date, to the effect that the representations and warranties made by the
Purchaser in this Agreement are true and correct.

          (b)

Performance. All of the covenants and obligations that the Purchaser is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing must have been performed and complied with in all material respects. The
Purchaser must have delivered each of the documents required to be delivered by
it pursuant to this Agreement.

          (c)

Transaction Documents. This Agreement, the Purchaser Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to the Vendor, will have been
executed and delivered by the Purchaser.

          (d)

Directors’ Resolutions – Purchaser. The Vendor will have received copies of
resolutions duly adopted by the board of directors of the Purchaser approving
the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.

          (e)

No Material Adverse Change. No Purchaser Material Adverse Effect will have
occurred since the date of this Agreement.

          (f)

No Action. No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would result in and/or:

          (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

          (ii)

cause the Transaction to be rescinded following consummation.

          (g)

Public Market. On the Closing Date, the shares of Purchaser Common Stock will be
quoted on the OTC Bulletin Board.


--------------------------------------------------------------------------------

- 15 -

  (h)

Due Diligence Review of Financial Statements. The Vendor and its accountants
will be reasonably satisfied with their due diligence investigation and review
of the Purchaser Financial Statements, the Purchaser SEC Documents, and the
contents thereof, prepared in accordance with US GAAP.

        (i)

Due Diligence Generally. The Vendor and its solicitors will be reasonably
satisfied with their due diligence investigation of the Purchaser that is
reasonable and customary in a transaction of a similar nature to that
contemplated by the Transaction.

6.                         ADDITIONAL COVENANTS OF THE PARTIES

6.1                       Notification of Financial Liabilities. The Vendor will
immediately notify the Purchaser in accordance with Section 10.6 hereof, if
Vendor receives any advice or notification from its independent certified public
accounts that Vendor has used any improper accounting practice that would have
the effect of not reflecting or incorrectly reflecting in the books, records,
and accounts of Vendor, any properties, assets, Liabilities, revenues, or
expenses. Notwithstanding any statement to the contrary in this Agreement, this
covenant will survive Closing and continue in full force and effect.

6.2                       Access and Investigation. Between the date of this
Agreement and the Closing Date, the Vendor, on the one hand, and the Purchaser,
on the other hand, will, and will cause each of their respective representatives
to:

  (a)

afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

        (b)

furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

        (c)

furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.

--------------------------------------------------------------------------------

- 16 -

6.3                       Confidentiality. All information regarding the
business of Vendor including, without limitation, financial information that the
Vendor provides to the Purchaser during the Purchaser’s due diligence
investigation of Vendor will be kept in strict confidence by the Purchaser and
will not be used (except in connection with due diligence), dealt with,
exploited or commercialized by the Purchaser or disclosed to any third party
(other than the Purchaser’s professional accounting and legal advisors) without
the prior written consent of Vendor. If the Transaction contemplated by this
Agreement does not proceed for any reason, then upon receipt of a written
request from the Vendor, the Purchaser will immediately return to the Vendor (or
as directed by the Vendor) any information received regarding Vendor’s business.
Likewise, all information regarding the business of the Purchaser including,
without limitation, financial information that the Purchaser provides to the
Vendor during its due diligence investigation of the Purchaser will be kept in
strict confidence by the Vendor and will not be used (except in connection with
due diligence), dealt with, exploited or commercialized by the Vendor or
disclosed to any third party (other than the Vendor’s professional accounting
and legal advisors) without the Purchaser’s prior written consent. If the
Transaction contemplated by this Agreement does not proceed for any reason, then
upon receipt of a written request from the Purchaser, the Vendor will
immediately return to the Purchaser (or as directed by the Purchaser) any
information received regarding the Purchaser’s business.

6.4                       Notification. Between the date of this Agreement and
the Closing Date, each party to this Agreement will promptly notify the other
party in writing if it becomes aware of any fact or condition that causes or
constitutes a material breach of any of its representations and warranties as of
the date of this Agreement, if it becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would cause or constitute a
material breach of any such representation or warranty had such representation
or warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in any schedule
to this Agreement relating to such party, such party will promptly deliver to
the other party a supplement to such schedule specifying such change. During the
same period, each party will promptly notify the other party of the occurrence
of any material breach of any of its covenants in this Agreement or of the
occurrence of any event that may make the satisfaction of such conditions
impossible or unlikely.

6.5                       Exclusivity. Until such time, if any, as this
Agreement is terminated, the Vendor and the Purchaser will not, directly or
indirectly, solicit, initiate, entertain or accept any inquiries or proposals
from, discuss or negotiate with, provide any non-public information to, or
consider the merits of any unsolicited inquiries or proposals from, any person
or entity relating to any transaction involving the sale of the business or
assets (other than in the ordinary course of business), or any of the capital
stock of Vendor or the Purchaser, as applicable, or any merger, consolidation,
business combination, or similar transaction other than as contemplated by this
Agreement.

6.6                       Conduct of the Vendor and the Purchaser Prior to
Closing. From the date of this Agreement to the Closing Date, and except to the
extent that the Purchaser otherwise consents in writing, the Vendor will ensure
that Vendor operates its business substantially as presently operated and only
in the ordinary course and in compliance with all applicable laws, and use its
best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it. Likewise, from the date of this Agreement to the Closing Date,
and except to the extent that the Vendor otherwise consents in writing, the
Purchaser will operate its business substantially as presently operated and only
in the ordinary course and in compliance with all applicable laws, and use its
best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

--------------------------------------------------------------------------------

- 17 -

6.7                       Certain Acts Prohibited – the Vendor. Except as
expressly contemplated by this Agreement or for purposes in furtherance of this
Agreement, between the date of this Agreement and the Closing Date, the Vendor
will not, without the prior written consent of the Purchaser encumber or
transfer, or cause the Assets to be encumbered or transferred in any way.

6.8                       Release. The Vendor confirms that upon Closing it
shall release any rights it may hold to the Assets and that all ownership in the
Assets be transferred to the Purchaser.

7.                         CLOSING

7.1                       Closing. The Closing shall take place on the Closing
Date at the offices of the solicitors for the Purchaser or at such other
location as agreed to by the parties. Notwithstanding the location of the
Closing, each party agrees that the Closing may be completed by the exchange of
undertakings between the respective legal counsel for the Vendor and the
Purchaser, provided such undertakings are satisfactory to each party’s
respective legal counsel.

7.2                       Closing Deliveries of the Vendor. At Closing, the
Vendor will deliver or cause to be delivered the following, fully executed and
in the form and substance reasonably satisfactory to the Purchaser:

  (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of the Vendor evidencing approval of this Agreement and the
Transaction;

        (b)

documentation transferring the title of the Assets to the Purchaser; and

        (c)

any other necessary documents, each duly executed by the Vendor, as required to
give effect to the Transaction.

7.3                       Closing Deliveries of the Purchaser. At Closing, the
Purchaser will deliver or cause to be delivered the following, fully executed
and in the form and substance reasonably satisfactory to the Vendor:

  (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of the Purchaser evidencing approval of this Agreement and
the Transaction as well as the issuance of the Purchaser Options;

        (b)

the Purchaser Documents and any other necessary documents, each duly executed by
the Purchaser, as required to give effect to the Transaction; and


--------------------------------------------------------------------------------

- 18 -

8.                         TERMINATION

8.1                       Termination. This Agreement may be terminated at any
time prior to the Closing Date by:

  (a)

mutual agreement of the Purchaser and the Vendor;

        (b)

the Purchaser, if there has been a material breach by the Vendor of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of the Vendor that is not cured, to the reasonable satisfaction of the
Purchaser, within ten business days after notice of such breach is given by the
Purchaser (except that no cure period will be provided for a breach by the
Vendor that by its nature cannot be cured);

        (c)

the Vendor, if there has been a material breach by the Purchaser of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of the Purchaser that is not cured by the breaching party, to the
reasonable satisfaction of the Vendor, within ten business days after notice of
such breach is given by the Vendor (except that no cure period will be provided
for a breach by the Purchaser that by its nature cannot be cured); or

        (d)

the Purchaser or the Vendor if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Transaction contemplated by this Agreement has become final and non-appealable.

8.2                       Effect of Termination. In the event of the termination
of this Agreement as provided in Section 8.1, this Agreement will be of no
further force or effect, provided, however, that no termination of this
Agreement will relieve any party of liability for any breaches of this Agreement
that are based on a wrongful refusal or failure to perform any obligations.

9.                         INDEMNIFICATION, REMEDIES, SURVIVAL

9.1                       Certain Definitions. For the purposes of this Article
9 the terms “Loss” and “Losses” mean any and all demands, claims, actions or
causes of action, assessments, losses, damages, Liabilities, costs and expenses,
including without limitation, interest, penalties, fines and reasonable
attorneys, accountants and other professional fees and expenses, but excluding
any indirect, consequential or punitive damages suffered by the Purchaser or the
Vendor including damages for lost profits or lost business opportunities.

9.2                       Agreement of the Vendor to Indemnify. The Vendor will
indemnify, defend, and hold harmless, to the full extent of the law, the
Purchaser and its shareholders from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by the Purchaser
and its shareholders by reason of, resulting from, based upon or arising out of:

  (a)

the breach by the Vendor of any representation or warranty of Vendor contained
in or made pursuant to this Agreement, any Vendor Document or any certificate or
other instrument delivered pursuant to this Agreement; or


--------------------------------------------------------------------------------

- 19 -

  (b)

the breach or partial breach by the Vendor of any covenant or agreement of the
Vendor made in or pursuant to this Agreement, any Vendor Document or any
certificate or other instrument delivered pursuant to this Agreement.

9.3                       Agreement of the Purchaser to Indemnify. The Purchaser
will indemnify, defend, and hold harmless, to the full extent of the law, the
Vendor and Vendor from, against, for, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by the Vendor and
Vendor by reason of, resulting from, based upon or arising out of:

  (a)

the breach by the Purchaser of any representation or warranty of the Purchaser
contained in or made pursuant to this Agreement, any Purchaser Document or any
certificate or other instrument delivered pursuant to this Agreement; or

        (b)

the breach or partial breach by the Purchaser of any covenant or agreement of
the Purchaser made in or pursuant to this Agreement, any Purchaser Document or
any certificate or other instrument delivered pursuant to this Agreement.

10.                       MISCELLANEOUS PROVISIONS

10.1                     Effectiveness of Representations; Survival. Each party
is entitled to rely on the representations, warranties and agreements of each of
the other parties and all such representations, warranties and agreements will
be effective regardless of any investigation that any party has undertaken or
failed to undertake. Unless otherwise stated in this Agreement, and except for
instances of fraud, the representations, warranties and agreements will survive
the Closing Date and continue in full force and effect until one year after the
Closing Date.

10.2                     Further Assurances. Each of the parties will co-operate
with the others and execute and deliver to the other parties such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

10.3                     Amendment. This Agreement may not be amended except by
an instrument in writing signed by each of the parties.

10.4                     Expenses. The Purchaser will bear all costs incurred in
connection with the preparation, execution and performance of this Agreement and
the Transaction contemplated hereby, including all fees and expenses of agents,
representatives and accountants; provided that the Vendor and Vendor will bear
their respective legal costs incurred in connection with the preparation,
execution and performance of this Agreement and the Transaction contemplated
hereby.

10.5                     Entire Agreement. This Agreement, the schedules
attached hereto and the other documents in connection with the Transaction
contain the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior arrangements and understandings, both
written and oral, expressed or implied, with respect thereto. Any preceding
correspondence or offers are expressly superseded and terminated by this
Agreement.

--------------------------------------------------------------------------------

- 20 -

10.6                     Notices. All notices and other communications required
or permitted under this Agreement must be in writing and will be deemed given if
sent by personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested).

All such notices and other communications will be deemed to have been received:

  (a)

in the case of personal delivery, on the date of such delivery;

        (b)

in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

        (c)

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

        (d)

in the case of mailing, on the fifth business day following mailing.

10.7                     Headings. The headings contained in this Agreement are
for convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

10.8                     Benefits. This Agreement is and will only be construed
as for the benefit of or enforceable by those persons party to this Agreement.

10.9                     Assignment. This Agreement may not be assigned (except
by operation of law) by any party without the consent of the other parties.

10.10                   Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the Province of Quebec applicable to
contracts made and to be performed therein.

10.11                   Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

10.12                   Gender. All references to any party will be read with
such changes in number and gender as the context or reference requires.

10.13                   Business Days. If the last or appointed day for the
taking of any action required or the expiration of any rights granted herein
shall be a Saturday, Sunday or a legal holiday in the State of Nevada, then such
action may be taken or right may be exercised on the next succeeding day which
is not a Saturday, Sunday or such a legal holiday.

10.14                   Counterparts. This Agreement may be executed in one or
more counterparts, all of which will be considered one and the same agreement
and will become effective when one or more counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

10.15                   Fax Execution. This Agreement may be executed by
delivery of executed signature pages by fax and such fax execution will be
effective for all purposes.

--------------------------------------------------------------------------------

- 21 -

10.16                   Schedules. The schedules are attached to this Agreement
and incorporated herein.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

A5 LABORATORIES INC.

Per: /s/ Richard Azani   Name: Richard Azani Title: President

 

VIDA NUTRA PHARMA INC.

Per: /s/ Richard Azani   Name: Richard Azani   Title: President


--------------------------------------------------------------------------------

SCHEDULE 1
TO THE INTERFERON ACQUISITION AGREEMENT BETWEEN A5 LABORATORIES INC. (THE
“PURCHASER”) AND VIDA NUTRA PHARMA INC. (THE “VENDOR”)

CERTIFICATE OF NON-U.S. SHAREHOLDER

In connection with the issuance of options to acquire common stock of the
Purchaser (the “Purchaser Options”) to the undersigned, pursuant to that certain
CRO Asset Acquisition Agreement dated June 18, 2010 (the “Agreement”), between
the Purchaser and the Vendor, the undersigned Vendor hereby agrees,
acknowledges, represents and warrants that:

          1.      The undersigned is not a “U.S. Person” as such term is defined
by Rule 902 of Regulation S under the United States Securities Act of 1933, as
amended (“Securities Act”) (the definition of which includes, but is not limited
to, an individual resident in the United States and an estate or trust of which
any executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
United States);

          2.      None of the Purchaser Options have been or will be registered
under the Securities Act, or under any state securities or “blue sky” laws of
any state of the United States, and may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in compliance with any
applicable state and foreign securities laws;

          3.      The Vendor understands and agrees that offers and sales of any
of the Purchaser Options prior to the expiration of a period of one year after
the date of original issuance of the Purchaser Options (the one year period
hereinafter referred to as the “Distribution Compliance Period”) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the Securities Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
Securities Act or an exemption therefrom and in each case only in accordance
with applicable state and foreign securities laws;

          4.      The Vendor understands and agrees not to engage in any hedging
transactions involving any of the Purchaser Options unless such transactions are
in compliance with the provisions of the Securities Act and in each case only in
accordance with applicable state and provincial securities laws;

          5.      The Vendor is acquiring the Purchaser Options for investment
only and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Purchaser
Options in the United States or to U.S. Persons;

          6.      The Vendor has not acquired the Purchaser Options as a result
of, and will not itself engage in, any directed selling efforts (as defined in
Regulation S) in the United States in respect of the Purchaser Options which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Purchaser Options; provided, however,
that the Vendor may sell or otherwise dispose of the Purchaser Options pursuant
to registration thereof under the Securities Act and any applicable state and
provincial securities laws or under an exemption from such registration
requirements;

--------------------------------------------------------------------------------

          7.      The statutory and regulatory basis for the exemption claimed
for the sale of the Purchaser Options, although in technical compliance with
Regulation S, would not be available if the offering is part of a plan or scheme
to evade the registration provisions of the Securities Act or any applicable
state and provincial securities laws;

          8.      The Purchaser has not undertaken, and will have no obligation,
to register any of the Purchaser Options under the Securities Act;

          9.      The Purchaser is entitled to rely on the acknowledgements,
agreements, representations and warranties and the statements and answers of the
Vendor contained in the Agreement and this Certificate, and the Vendor will hold
harmless the Purchaser from any loss or damage either one may suffer as a result
of any such acknowledgements, agreements, representations and/or warranties made
by the Vendor not being true and correct;

          10.    The undersigned has been advised to consult their own
respective legal, tax and other advisors with respect to the merits and risks of
an investment in the Purchaser Options and, with respect to applicable resale
restrictions, is solely responsible (and the Purchaser is not in any way
responsible) for compliance with applicable resale restrictions;

          11.    The undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from the
Purchaser in connection with the acquisition of the Purchaser Options under the
Agreement, and to obtain additional information, to the extent possessed or
obtainable by the Purchaser without unreasonable effort or expense;

          12.    The books and records of the Purchaser were available upon
reasonable notice for inspection, subject to certain confidentiality
restrictions, by the undersigned during reasonable business hours at its
principal place of business and that all documents, records and books in
connection with the acquisition of the Purchaser Options under the Agreement
have been made available for inspection by the undersigned, the undersigned’s
attorney and/or advisor(s);

  13.

The undersigned:

          (a)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Purchaser Options;

          (b)

the undersigned is acquiring the Purchaser Options pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the undersigned is permitted to acquire the Purchaser
Options under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;

          (c)

the applicable securities laws of the authorities in the International
Jurisdiction do not require the Purchaser to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Purchaser Options; and


--------------------------------------------------------------------------------


  (d)

the acquisition of the Purchaser Options by the undersigned does not trigger:

          (i)

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

          (ii)

any continuous disclosure reporting obligation of the Purchaser in the
International Jurisdiction; and

the undersigned will, if requested by the Purchaser, deliver to the Purchaser a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in Sections 13(c) and 13(d) above to
the satisfaction of the Purchaser, acting reasonably;

          14.    The undersigned (i) is able to fend for itself in connection
with the acquisition of the Purchaser Options; (ii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Purchaser Options; and (iii) has the
ability to bear the economic risks of its prospective investment and can afford
the complete loss of such investment;

          15.    The undersigned is not aware of any advertisement of any of the
Purchaser Options and is not acquiring the Purchaser Options as a result of any
form of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;

          16.    No person has made to the undersigned any written or oral
representations:

  (a)

that any person will resell or repurchase any of the Purchaser Options;

        (b)

that any person will refund the purchase price of any of the Purchaser Options;

        (c)

as to the future price or value of any of the Purchaser Options; or

        (d)

that any of the Purchaser Options will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Purchaser Options on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common stock of the Purchaser on the OTC Bulletin Board;

          17.    None of the Purchaser Options are listed on any stock exchange
or automated dealer quotation system and no representation has been made to the
undersigned that any of the Purchaser Options will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make a market in the common stock of the Purchaser on the OTC
Bulletin Board;

          18.    The undersigned is outside the United States when receiving and
executing this Agreement and is acquiring the Purchaser Options as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Purchaser
Options;

--------------------------------------------------------------------------------

          19.    Neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Purchaser
Options;

          20.    The Purchaser Options are not being acquired, directly or
indirectly, for the account or benefit of a U.S. Person or a person in the
United States;

          21.    The undersigned acknowledges and agrees that the Purchaser
shall refuse to register any transfer of Purchaser Options not made in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration
under the Securities Act;

          22.    The undersigned understands and agrees that the Purchaser
Options will bear the following legend:

> > > > “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > > AS AMENDED (THE “1933 ACT”).
> > > > 
> > > > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> > > > MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES
> > > > (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
> > > > REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
> > > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
> > > > THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
> > > > REGULATION S UNDER THE 1933 ACT.”

          23.    The address of the undersigned included herein is the sole
address of the undersigned as of the date of this certificate.

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

Date:                 Signature:                 Print Name:                
Title (if applicable):                 Address:                      


--------------------------------------------------------------------------------

SCHEDULE 2
TO THE INTERFERON ACQUISITION AGREEMENT BETWEEN A5 LABORATORIES INC. (THE
“PURCHASER”) AND VIDA NUTRA PHARMA INC. (THE “VENDOR”)

DIRECTORS AND OFFICERS OF VIDA NUTRA PHARMA INC.

Richard Azani – Sole Director and Officer


--------------------------------------------------------------------------------

SCHEDULE 3
TO THE INTERFERON ACQUISITION AGREEMENT BETWEEN A5 LABORATORIES INC. (THE
“PURCHASER”) AND VIDA NUTRA PHARMA INC. (THE “VENDOR”)

DIRECTORS AND OFFICERS OF A5 LABORATORIES INC.

Directors:   Richard Azani       Officers:   Name Office Richard Azani
President, Chief Executive Officer, Chief Financial   Officer, Chief Operating
Officer, Secretary and   Treasurer


--------------------------------------------------------------------------------

SCHEDULE 4

TO THE INTERFERON ACQUISITION AGREEMENT BETWEEN A5 LABORATORIES INC. (THE
“PURCHASER”) AND VIDA NUTRA PHARMA INC. (THE “VENDOR”)

NATIONAL INSTRUMENT 45-106 INVESTOR QUESTIONNAIRE

The purpose of this Questionnaire is to assure Purchaser that the Vendor will
meet certain requirements for the registration and prospectus exemptions
provided for under National Instrument 45-106 (“NI 45-106”), as adopted by the
Quebec Securities Commission in respect to the issuance of the Purchaser Options
pursuant to the Transaction. Purchaser will rely on the information contained in
this Questionnaire for the purposes of such determination.

The undersigned Vendor covenants, represents and warrants to Purchaser that:

  1. the Vendor is (check one or more of the following boxes):               (a)

a director, executive officer, employee or control person of Purchaser or an
affiliate of Purchaser

[   ]             (b)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer or control person of Purchaser or an affiliate of Purchaser

[   ]             (c)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer or control person of Purchaser or an affiliate of Purchaser

[   ]             (d)

a close personal friend of a director, executive officer or control person of
Purchaser or an affiliate of Purchaser

[   ]             (e)

a close business associate of a director, executive officer or control person of
Purchaser or an affiliate of Purchaser

[   ]             (f)

a founder of Purchaser or a spouse, parent, grandparent, brother, sister, child,
close personal friend or close business associate of a founder of Purchaser

[   ]             (g)

a parent, grandparent, brother, sister or child of the spouse of a founder of
Purchaser

[   ]             (h)

a company, partnership or other entity which a majority of the voting securities
are beneficially owned by, or a majority of the directors are, persons or
companies as described in paragraphs (a) to (g) above

[   ]             (i)

purchasing the Purchaser Options as principal with an aggregate value of more
than CDN$150,000

[   ]                (j)

an accredited investor

[   ]


  2.

if the Vendor has checked one or more of boxes b, c, d, e, f, g or h in section
1 above, the director(s), executive officer(s), control person(s) or founder(s)
of Purchaser with whom the Vendor has the relationship is:

     


--------------------------------------------------------------------------------


             

(Instructions to Vendor: fill in the name of each director, executive officer,
founder and control person which you have the above- mentioned relationship
with. If you have checked box h, also indicate which of a to g describes the
securityholders or directors which qualify you as box h and provide the names of
those individuals. Please attach a separate page if necessary).

          3.

If the Subscriber has ticked box j in section 1 above, the Vendor acknowledges
and agrees that Purchaser shall not consider the Vendor’s request for Purchaser
Options for acceptance unless the undersigned provides to Purchaser:

          (i)

the information required in sections 4 and 5; and

          (ii)

such other supporting documentation that Purchaser or its legal counsel may
request to establish the Vendor’s qualification as an Accredited Investor;

          4.

the Vendor has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of the Transaction and the
Vendor is able to bear the economic risk of loss arising from such Transaction;

          5.

the Vendor satisfies one or more of the categories of “accredited investor” (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):


  [   ]

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;

   



  [   ]

an individual whose net income before taxes exceeded CDN$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded CDN$300,000 in each of those years and who, in either
case, reasonably expects to exceed that net income level in the current calendar
year;

   



  [   ]

an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000;

   



  [   ]

an entity, other than an individual or investment fund, that has net assets of
at least CDN$5,000,000 as shown on its most recently prepared financial
statements;

   



  [   ]

an entity registered under the securities legislation of a jurisdiction of
Canada as an advisor or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador), or any entity organized in a foreign
jurisdiction that is analogous to any such person or entity; or


--------------------------------------------------------------------------------


  [   ]

an entity in respect of which all of the owners of interests, direct, indirect
or beneficial, except the voting securities required by law to be owned by
directors, are persons or companies that are accredited investors.

The Vendor acknowledges and agrees that the Vendor may be required by Purchaser
to provide such additional documentation as may be reasonably required by
Purchaser and its legal counsel in determining the Vendor’s eligibility to
acquire the Purchaser Options under relevant securities legislation.

                    IN WITNESS WHEREOF, the undersigned has executed this
Questionnaire as of the ____ day of _____________________, 2010.

    Date:_____________________, 2010 Signature           Print Name          
Title (if applicable)           Address          


--------------------------------------------------------------------------------

SCHEDULE 5

TO THE INTERFERON ACQUISITION AGREEMENT BETWEEN A5 LABORATORIES INC. (THE
“PURCHASER”) AND VIDA NUTRA PHARMA INC. (THE “VENDOR”)

OPTION AGREEMENT

WHEREAS:

A.

The Purchaser and the Vendor have entered into an Interferon Acquisition
Agreement and the Purchaser has agreement to issue options to acquire 500,000
shares of the Purchaser’s common stock.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1.1      In this Agreement, the following terms shall have the following
meanings:

  (a)

"Common Stock" means the shares of common stock of the Purchaser;

        (b)

"Exercise Payment" means the amount of money equal to the Exercise Price
multiplied by the number of Optioned Shares specified in the Notice of Exercise;

        (c)

"Exercise Price" means $0.001 per share;

        (d)

"Expiry Date" means 60 months from the date of the Interferon Acquisition
Agreement;

        (e)

"Notice of Exercise" means a notice in writing addressed to the Purchaser at its
address first recited (or such other address of the Purchaser as may from time
to time be notified to the Vendor in writing), substantially in the form
attached as Exhibit "A" hereto, which notice shall specify therein the number of
Optioned Shares in respect of which the Options are being exercised;

        (f)

"Options" means the irrevocable right and option to purchase, from time to time,
all, or any part of the Optioned Shares granted to the Vendor by the Purchaser
pursuant to Section 1.2 of this Agreement;

        (g)

"Optioned Shares" means the shares of Common Stock, subject to the Options;

        (h)

"Securities" means, collectively, the Options and the Optioned Shares;


--------------------------------------------------------------------------------


  (i)

"Shareholders" means holders of record of the shares of Common Stock;

        (j)

"U.S. Person" shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States; and

        (k)

"Vested Options" means the Options that have vested in accordance with Section
1.3 of this Agreement.

1.2      The Purchaser agrees to offer to the Vendor the option to purchase,
upon the terms and conditions set forth herein, Options to purchase a total of
FIVE HUNDRED THOUSAND (500,000) Optioned Shares at the Exercise Price.

1.3      The Options shall vest and be exercisable on the Date of Grant.

1.4      The Options shall, at 5:00 p.m. (Quebec time) on the Expiry Date,
forthwith expire and be of no further force or effect whatsoever.

1.5      Subject to compliance with any applicable securities laws, the Options
shall be exercisable, in full or in part, at any time after vesting, until
termination; provided, however, that if the Vendor is subject to the reporting
and liability provisions of Section 16 of the Securities Exchange Act of 1934
with respect to the Common Stock, the Vendor shall be precluded from selling,
transferring or otherwise disposing of any Common Stock underlying any Options
during the six (6) months immediately following the grant of that Option. If
less than all of the shares included in the vested portion of any Options are
purchased, the remainder may be purchased at any subsequent time prior to the
Expiry Date. Only whole shares may be issued pursuant to the exercise of any
Options, and to the extent that any Options covers less than one (1) share, it
is unexercisable.

Each exercise of the Options shall be by means of delivery of a Notice of
Exercise (which may be in the form attached hereto as Exhibit A) to the
Secretary of the Purchaser at its principal executive office, specifying the
number of shares of Common Stock to be purchased and accompanied by payment in
cash by certified check or cashier's check in the amount of the full exercise
price for the Common Stock to be purchased. In addition to payment in cash by
certified check or cashier's check, a Vendor or transferee of the Options may
pay for all or any portion of the aggregate exercise price by complying with one
or more of the following alternatives:

  (a)

by delivering a properly executed Notice of Exercise together with irrevocable
instructions to a broker promptly to sell or margin a sufficient portion of the
Common Stock and deliver directly to the Purchaser the amount of sale or margin
loan proceeds to pay the exercise price; or

        (b)

by complying with any other payment mechanism approved by the Board at the time
of exercise.

It is a condition precedent to the issuance of Optioned Shares that the Vendor
execute and/or deliver to the Purchaser all documents and withholding taxes
required in accordance with applicable laws.

--------------------------------------------------------------------------------

1.6      Nothing in this Agreement shall obligate the Vendor to purchase any
Optioned Shares except those Optioned Shares in respect of which the Vendor
shall have exercised the Options in the manner provided in this Agreement.

2.        Documents Required from Vendor

2.1      The Vendor must complete, sign and return an executed copy of this
Agreement to the Purchaser.

2.2      The Vendor shall complete, sign and return to the Purchaser as soon as
possible, on request by the Purchaser, any documents, questionnaires, notices
and undertakings as may be required by regulatory authorities, and applicable
law.

3.        Governing Law

3.1      This Agreement is governed by the laws of the State of Nevada. The
Vendor irrevocably attorns to the jurisdiction of the courts of the State of
Nevada.

4.        Survival

4.1      This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the shares underlying the Options by the Vendor
pursuant hereto.

5.        Counterparts and Electronic Means

5.1      This Agreement may be executed in several counterparts, each of which
will be deemed to be an original and all of which will together constitute one
and the same instrument. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date first above written.

6.        Currency

6.1      Unless explicitly stated otherwise, all funds in this Agreement are
stated in United States dollars.

7.        Severability

7.1      The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

8.        Entire Agreement

8.1      Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement is the only agreement between the Vendor and the Purchaser with
respect to the Options, and this Agreement supersedes all prior and
contemporaneous oral and written statements and representations and contain the
entire agreement between the parties with respect to the Securities.

--------------------------------------------------------------------------------

9.        Effectiveness

9.1      This Agreement shall be deemed to be effective following the delivery
by the Vendor to the Purchaser of two fully executed copies of this Agreement.

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.

A5 LABORATORIES INC.

By: /s/ Richard Azani     Authorized Signatory  

 

VIDA NUTRA PHARMA INC.

By: /s/ Richard Azani     Authorized Signatory  


--------------------------------------------------------------------------------

EXHIBIT A

TO: A5 LABORATORIES INC.
10300 Chemin Cote de liesse, Lachine, Quebec, H8T 1A3

Notice of Exercise

                    This Notice of Election to Exercise shall constitute proper
notice between the Purchaser and the undersigned. The undersigned hereby elects
to exercise Vendor's option to purchase ____________________ shares of the
common stock of the Purchaser at a price of US$0.001 per share, for aggregate
consideration of US$____________, on the terms and conditions set forth in the
Agreement. Such aggregate consideration accompanies this notice.

The Vendor hereby directs the Purchaser to issue, register and deliver the
certificates representing the shares as follows:

Registration Information:   Delivery Instructions:             Name to appear on
certificates   Name             Address   Address                              
    Telephone Number

DATED at ____________________________________, the ____ day of______________,
_______.

--------------------------------------------------------------------------------

